       "'-AO 2458 (CASO) (ReY. 4114)   Judgment in a Criminal Case
                                                                                                                                       Oct 11 2018
                  Sheet I



                                                                                                                                           s/ stevem
                                                  UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STA TES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                            v.                                           (For Offenses Committed On or After November I, 1987)

                 JOSE ANGEL COLMENERO-QUINONEZ                                           Case Number: 18CR3175-BTM
                                                                                          ERIC FISH, FEDERAL DEFENDERS, INC.
                                                                                         Defendant's Attorney
       REGISTRATION NO.

       D
       THE DEFENDANT:
       l8J pleaded guilty to count(s) _l_O_F_T_H_E_I_N_F_O_RM
                                                          __A_T_I_O_N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       D wasfuundguil~oncoun~0-------------------------------------
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offense(s):
                                                                                                                                                        Count
       Title & Section                           Nature of Offense                                                                                     Number(s)
18 USC 1544                               Misuse of Passport                                                                                               1




        The defendant is sentenced as provided in pages 2 through ___4_ _ ofthis judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 0     The defendant has been found not guilty on count(s)

 n     ~~~
                                                                 ------------------------------
                                                                             D
 LJ              ----------------------is                                                    0       arc        dismissed on the motion of the United States.
 181   Assessment: $100 Waived and Remitted


        Pursuant to the motion of the United States under 18 USC 3573. the spec id assessment provided for under 18 USC 3013 is waived and remitted as uncollectible.

 QS] Fine waived                                        0    Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant shall notify the C nited States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines. restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                     SEPTEMEBR 14, 2018
                                                                                    Date of l mposition of Sentence




                                                                                                                                                        l 8CR3 l 75-BTM
AO 245B (CASO) (Rev 4, 14) Judgment   in   a Crimmal Case
           Sheet 2 - Imprisonment

                                                                                           Judgment - Page _ _2 _ of         4
 DEFENDANT: JOSE ANGEL COLMENERO-QUINONEZ
 CASE NUMBER: 18CR3175-BTM

                                                            IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         FOUR (4) MONTHS.




    D Sentence imposed pursuant to Title 8 use Section 1326(b).
    D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    0 The defendant shall surrender to the United States Marshal for this district:
        Oat                              Oa.m. op.m. on
              as notified by the United States Marshal.

    0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0   before
                       --------------------~------~-~---~--~-~
          0   as notified by the United States Marshal.
          0   as notified by the Probation or Pretrial Services Ot1ice.



                                                               RETURN
 I have executed this judgment as follows:


        Defendant delivered on                                                to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                         UNITED ST A TES MARSHAL


                                                                      By
                                                                                      DEPUTY UNITED STATES MARSHAL




                                                                                                                   18CR3175-BTM
AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                              Judgment-Page __3__ of ___
                                                                                                                                       4 _ __
DEFENDANT: JOSE ANGEL COLMENERO-QUINONEZ                                                              D
CASE NUMBER: 18CR3175-BTM
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWO (2) YEARS.


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than _4_drug tests per month during
the term of supervision, unless otherwise ordered by court.

D      The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)

       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant. pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of2000. pursuant to 18 USC sections 3563(ali7l and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. ~ 16901, et seq.) as directed
       by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
       was convicted ofa qualifying offense. (Check if applicable.)
D      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                        STANDARD CONDITIONS OF SUPERVISION

  I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)    the defendant shall support his or her dependents and meet other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any ccntrolltd substances, except as prescribed by a physician;
  8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
        a felony, unless granted permission to do so by the probation officer;
 10)    the defendant shall permit a probation officer to visit him or her a> any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
 II)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; ar.d
 13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant's compliance with such notification requirement.

                                                                                                                                       18CR3175-BTM
       AO 2458 (CASD) (Rev 4. 14) Judgment in a Criminal Case
                   Sheet 4 - - Special Conditions
                                                                                                         Judgment-Page _j__ of _....-4_ __
        DEFENDANT: JOSE ANGEL COLMENERO-QUINONEZ
        CASE NUMBER: 18CR3175-BTM




                                                SPECIAL CONDITIONS OF SUPERVISION
    Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in
0   a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
    a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
    this condition.

0   Participate in a program of drug or alcohol abuse treatment including testing and counseling, with at least I to 8 tests per month and l to 8
    counseling sessions per month as directed by the probation officer.
0   Not transport, harbor, or assist undocumented aliens.
0   Not associate with undocumented aliens or alien smugglers.
181 Not reenter the United States illegally.
0   Not enter the Republic of Mexico without written pem1ission of the Court or probation officer.
0   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
181 Not possess any narcotic drug or controlled substance without a lawful medical prescription, under federal law.
0   Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any fom1.
0   Participate in a program of menta! health treatment as directed by the probation officer. The Court authorizes the release of the pre-sentence
    report and available psychological evaluations to the mental health provider, as approved by the probation officer. The defendant shall
    consent to the release of evaluations and treatment information to the probation officer and the Court by the mental health provider.



0   Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
    officer, if directed.
0   Provide complete disclosure of personal and business fir.ancial records to the probation officer as requested.
0   Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
    probation officer.
0   Seek and maintain full time employment and/or schooling or a combination of both.
0   Resolve all outstanding warrants within               days.
0   Complete           hours of community service in a program approved by :he probatio:1 officer within
0   Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of

181 If deported, excluded, or allowed to voluntarily leave the United States, obey all laws federal, state and local and not reenter or attempt to
    reenter the United States illegally and report to the probation officer within 72 hours of any reentry to the United States; the other conditions
    of supervision are suspended while the defendant is out of the United States after deportation, exclusion, or voluntary departure.




                                                                                                                                    l 8CR3175-BTM
